Case 1:16-cv-09517-LAK-KHP Document 275-1 Filed 12/06/19 Page 1 of 2

 

Exhibit

 
Case 1:16-cv-09517-LAK-KHP Document 275-1 Filed 12/06/19 Page 2 of 2
Case 1:16-cv-09517-LAK-KHP Document 193-1 Filed 02/25/19 Page 65 of 77

Page 254 | Page 256

l L. Eber | L. Eber
2 as of this date.) 2 propose to you the following A, | shall continue
3 Q. Exhibit 47 is a two-page letter on the 3 to waive any direct annual compensation as a
4 letterhead for Elliot W. Gumaer, Jr. dated January 4 trustee of the Allen Eber Trust. B, I shall
52,2001 Bates stamped January 8, 2001 and Bates 5 continue as a director of the Eber companies
6 number EB 00001556 to 57. 6 without any compensation commensurate with my
7 Do you recognize this document? 7 responsibilities as a director. And C, I shall
8 A. Yes, 8 continue to serve as a consultant to the companies
9 Q. What is it? 9 and as counsel to you personally and as chief

10 A. It is a letter from Mike Gumaer to 10 executive officer."

11 myself about his retirement from Nixon Peabody. 11 Do you see that?

(12 Q. And do you see on the back page there 12 A. Yes.

13 isa line below the signature of Mike Gumaer 13 Q. The letter then continues in the next |

14 stating the terms and conditions of this letter 14 paragraph, "As compensation for all of these

15 are agreed by the Eber companies? 15 duties the Eber companies will pay me an annual |

16 A. Yes. 16 consulting fee of forty thousand dollars payable |

(17 Q. And is that your signature below? 17 quarterly on the first of February, May, August
18 A. Yes. 18 and November beginning February 1, 2001. This
19 Q. Do you remember signing this document? 19 relationship shall remain in place until modified
20 A. I don't remember signing it but I did. 20 by you and me in the manner established by this

21 Itis January of '01L. 21° letter."

22 Q. And when is the last time that you | 22 Do you see that?
23 remember seeing this document? 23 A. Yes.

24 A. I don't remember. | 24 Q. And you agreed to those terms that he

25 Q. Do you have any reason to believe that 25 proposed?
Page 255 Page 257

l L. Eber 1 L. Eber
2 there are any amendments to this letter agreement? 2 A. Yes.
3 A. I don't know. I don't remember. I 3 Q. How long did the annual consulting fee
4 don't know. 4 of forty thousand dollars continue for?
5 Q. Turning to the second page at the top, 5 A. As long as we could pay it and I don't
6 do you see he, Mike writes "As a director and 6 have the date that it changed, but it had to be
7 consultant to the companies I have endorsed your 7 after Wells foreclosed on us and we didn't have
8 strategic plan to grow our companies thus enabling 8 __ the money to pay him.
9 us to compete in an industry that's changed 9 Q. After that point was his consulting

10 radically over the years since your father's 10 fee reduced?

11 death." ll A. Yes.

12 Do you see that? 12 Q. What was it reduced to?

13 A. Yes. 13 A. I don't remember.

14 Q. Do you know what he meant by referring 14 MR. BROOK: Let's go to the next

15 to himself as a consultant to the companies? 15 exhibit. This will be Plaintiffs’ Exhibit

16 A. Yeah. He was into the business. My 16 48.

(17 father put him right into the business to work 17 (Plaintiffs' Exhibit 48, an e-mail |
18 with me and help me. | 18 from Mike Gumaer to Wendy Eber and Lester |
19 Q. So is it fair to say that Mike Gumaer 19 Eber dated October 29, 2013 bearing Bates |
20 did nonlegal work for the companies? | 20 number GUM 000023, marked for |

21 MR. RAMSEY: Form. | 21 identification, as of this date.) |

| 22 A. He did legal work. He did consulting. | 22 Q. Exhibit 48 is an e-mail from Mike

23 He did everything. 23 Gumaer to Wendy Eber and Lester Eber dated October

24 Q. Second paragraph on page 2 reads"With 24 29, 2013 bearing Bates number GUM 000023.

(25 the foregoing as historical records I would | 25 Do you recognize this document?

65 (Pages 254 - 257)

Veritext Legal Solutions
www.veritext.com

212-267-6868 516-608-2400

 
